--------------------------------------------------------------------------------

Exhibit 10.5
 
GUARANTY OF RECOURSE CARVEOUTS


THIS GUARANTY OF RECOURSE CARVEOUTS (this “Guaranty”) is made as of the 14th day
of March, 2012, by GREGG RECHLER, MITCHELL RECHLER and DONALD RECHLER (jointly
and severally, “Guarantor”), in favor of STANDARD MICROSYSTEMS CORPORATION, a
Delaware corporation, having an office at 80 Arkay Drive, Hauppauge, New York
11788 (the “Lender”).


R E C I T A L S :


WHEREAS, contemporaneously herewith, Lender is making a loan to REP 80 ARKAY
DRIVE, LLC, a New York limited liability company (“Borrower”) in the principal
amount of Sixteen Million Two Hundred Thousand and No/100 Dollars
($16,200,000.00) (the “Loan”), which Loan is evidenced by that certain Mortgage
Loan Note, dated of even date herewith, made by Borrower, as maker, in favor of
Lender, as payee (together with all extensions, renewals, modifications,
substitutions and amendments thereof, the “Note”);


WHEREAS, the Loan is secured by, among other things, that certain Mortgage and
Security Agreement (together with all extensions, renewals, modifications,
substitutions and amendments thereof, the “Mortgage”), dated as of even date
herewith, made by Borrower in favor of Lender and granting Lender a first
priority lien on that certain real property known as 80 Arkay Drive, Hauppauge,
New York and as more particularly described on Schedule A to the Mortgage (the
“Premises”), together with the buildings and other improvements located thereon
(the “Improvements”); and together with the Premises, collectively, the
“Property”); and


WHEREAS, Lender requires as a condition to the making of the Loan that Guarantor
shall have executed and delivered this Guaranty for the benefit of Lender.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce Lender to make the Loan to Borrower, Guarantor hereby represents,
warrants and covenants to Lender as follows:


1.             Authorization and Enforceability of Loan Documents. The Note,
Mortgage and all of the other documents executed and delivered by Borrower in
connection with the Loan (the Note, Mortgage and such other documents being
hereinafter referred to, collectively, as the “Loan Documents”) have been duly
authorized and executed by Borrower and are legal, valid and binding
instruments, enforceable against Borrower in accordance with their respective
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or other legal or equitable principles now or hereafter in effect
generally affecting creditors’ rights and remedies.


2.             Obligations Guaranteed. (A)            Guarantor hereby
unconditionally guarantees to Lender the obligations or liabilities of Borrower
to Lender for any loss, damage (excluding consequential damages), cost, expense,
liability, claim or other obligation incurred by Lender (including reasonable
attorneys’ fees and costs reasonably incurred), as well as the payment of all
Enforcement Costs (as hereafter defined) arising out of or in connection with
the following:


 
 

--------------------------------------------------------------------------------

 


(i)             fraud or material misrepresentation by or on behalf of Borrower,
its agents or representatives, or any Guarantor in connection with the Loan;


(ii)            intentionally omitted;


(iii)           the breach of any representation, warranty, covenant or
indemnification provision in the Mortgage concerning environmental laws,
hazardous substances and asbestos and any indemnification of Lender with respect
thereto in either document;


(iv)           intentionally omitted;


(v)            the misapplication or conversion by Borrower of (A) any insurance
proceeds paid by reason of any loss, damage or destruction to all or any part of
the Mortgaged Property, (B) any Awards or other amounts received in connection
with the Condemnation of all or any part of the Property, or (C) any Rents
following an Event of Default;


(vi)           Section 1.25 of the Mortgage is violated with respect to the
requirements for Mortgagor to obtain (x) approval of the Mezzanine Lender (as
defined in the Mortgage) if certain financial criteria are not met or (y)
Lender’s approval of the mezzanine loan documents, which, pursuant to the
Mortgage, shall not be unreasonably withheld, delayed or conditioned by Lender;


(vii)          any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or any conveyance of the Property by deed-in-lieu
thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof.


(B)           Guarantor hereby unconditionally guarantees to Lender the payment
of the full amount of the Debt, including, without limitation, all outstanding
principal due in respect of the Loan, all accrued interest thereon, and all
other amounts, obligations or liabilities of Borrower to Lender in respect of
the Loan under the Loan Agreement, the Mortgage and the other Loan Documents, as
well as the payment of all Enforcement Costs, upon the occurrence of any of the
following events:


(i)             Intentionally omitted;


(ii)            If Borrower shall (A) voluntarily commence a case under any
applicable bankruptcy, insolvency, creditors rights or other similar law now or
hereafter in effect (collectively, the “Insolvency Laws”), (B) voluntarily make
any assignment for the benefit of creditors under any Insolvency Law, or (C)
become the debtor in or subject of any involuntary case or proceeding under any
Insolvency Law and any such case or proceeding shall have been facilitated,
coordinated and/or directed by Borrower, any Affiliate or principal of Borrower
or any Guarantor and/or in any such involuntary case or proceeding involving
Borrower, Borrower shall consent to the entry of an order for relief or to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of Borrower or of
any substantial part of Borrower’s property;


 
2

--------------------------------------------------------------------------------

 


(iii)           If Guarantor shall (A) voluntarily commence a case under any
applicable Insolvency Laws, (B) voluntarily make any assignment for the benefit
of creditors under any Insolvency Law, or (C) become the debtor in or subject of
any involuntary case or proceeding under any Insolvency Law if such case or
proceeding shall have been facilitated, coordinated and/or directed by any
Guarantor, any Affiliate or principal of any Guarantor or Borrower and/or in any
such involuntary case or proceeding involving Guarantor, Guarantor shall consent
to the entry of an order for relief or to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of such Guarantor or of any substantial part of such
Guarantor’s property; or


(iv)           If Guarantor (or any Person comprising Guarantor), or Borrower,
in connection with any enforcement action or exercise or assertion of any right
or remedy by or on behalf of Lender under or in connection with this Guaranty,
the Note, the Mortgage or any other Loan Document, seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind or asserts in a
pleading filed in connection with a judicial proceeding any defense of Borrower
against Lender or any right in connection with any security for the Loan which
the court in any such action or proceeding, determines that Borrower’s defense
is without merit, or such request for judicial intervention or injunctive or
other equitable relief is denied.


(C)           For purposes hereof, “Enforcement Costs” shall mean any and all
actual and reasonable expenses that may be paid or incurred by the Lender in the
collection of all or any portion of the Guarantor’s obligations hereunder or the
exercise or enforcement of any one or more of the other rights, powers,
privileges, remedies and interests of the Lender under the Loan Documents or
hereunder, including, without limitation, reasonable attorneys’ fees,
irrespective of the manner or success of any such collection, exercise or
enforcement, and whether or not such expenses constitute part of the Borrower’s
obligations. As used herein, “Person” shall mean any individual, corporation,
partnership, limited liability company, joint venture, estate, trust,
unincorporated association, any other entity, any federal, state, county or
municipal government or any bureau, department or agency thereof, and any
fiduciary acting in such capacity on behalf of any of the foregoing.


(D)           Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents.


 
3

--------------------------------------------------------------------------------

 


3.             Unconditional Guaranty. This Guaranty is an absolute,
unconditional, present and continuing guaranty of payment and performance and
not of collection and is in no way conditioned or contingent upon any attempt to
enforce Lender’s rights against Borrower or to collect from the Borrower or upon
any other condition or contingency; accordingly, Lender shall have the right to
proceed against Guarantor immediately upon any Event of Default (as defined in
the Mortgage) under the Note and/or Mortgage without taking any prior action or
proceeding to enforce the Loan Documents or any of them or for the liquidation
or foreclosure of any security you may at any time hold pursuant thereto.
Guarantor hereby waives and releases any claim (within the meaning of 11 U.S.C.
§ 101) which Guarantor may have against Borrower arising from a payment made by
Guarantor under this Guaranty and agrees not to assert or take advantage of any
subrogation rights of Guarantor or any right of Guarantor to proceed against
Borrower for reimbursement. It is expressly understood that the waivers and
agreements of Guarantor constitute additional and cumulative benefits given to
Lender for its security and as an inducement for its extension of credit to
Borrower. Lender may at any time and from time to time take any and/or all
actions and enforce all rights and remedies available to it hereunder or under
applicable law to collect from Guarantor any amounts then due and payable
hereunder by Guarantor and/or to cause Guarantor to fulfill his, her or its
obligations hereunder


4.             Liability Unimpaired. Guarantor’s liability hereunder shall in no
way be limited or impaired by, and Guarantor hereby consents to and agrees to be
bound by, any amendment or modification of the provisions of any of the Loan
Documents or any other instrument made to or with Lender by Borrower or
Guarantor, or any Person who succeeds Borrower as owner of all or part of the
Property prior to foreclosure of the Mortgage or exercise of any power of sale
contained therein. In addition, Guarantor’s liability hereunder shall in no way
be limited or impaired by (i) any extensions of time for performance required by
any of said documents, (ii) any sale, assignment or foreclosure of the Note or
Mortgage or any sale or transfer of all or part of the property covered by the
Mortgage, (iii) any exculpatory provision in any of said instruments limiting
Lender’s recourse to the Property or to any other security, or limiting Lender’s
rights to a deficiency judgment against Borrower, (iv) the release of Borrower
or any other person from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of said instruments by operation
of law or otherwise, (v) the release or substitution in whole or in part of any
security for the Loan, (vi) Lender’s failure to record the Mortgage or file any
UCC financing statements (or Lender’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Loan, (vii) the invalidity,
irregularity or unenforceability, in whole or in part, of any of the Loan
Documents, this Guaranty or any other instrument or agreement executed or
delivered to Lender in connection with the Loan, except to the extent that there
is a final adjudication by a court of competent jurisdiction of a valid defense
to Borrower’s obligations under the Loan Documents to payment of the
Indebtedness (as defined in the Mortgage), (viii) the inaccuracy of any of the
representations and warranties made by Borrower in the Mortgage or the other
Loan Documents or (ix) any other action or circumstance whatsoever that
constitutes, or might be construed to constitute, a legal or equitable discharge
or defense (except full payment and satisfaction) of Borrower for its
obligations under any of the Loan Documents or of Guarantor under this Guaranty;
and, in any such case, whether with or without notice to Guarantor and with or
without consideration.


 
4

--------------------------------------------------------------------------------

 


5.             Preservation of Loan Documents. Guarantor will cause Borrower to
maintain and preserve the enforceability of the Loan Documents as the same may
be modified and will not permit Borrower to take or to fail to take actions of
any kind which might be the basis for a claim that Guarantor has a defense to
Guarantor’s obligations hereunder.


6.             Intentionally Omitted.


7.             Indemnification; Payments; Certain Waivers. Guarantor (i) waives
any right or claim of right to cause a marshalling of Borrower’s assets or to
cause Lender to proceed against any of the security for the Loan or for the
obligations guaranteed hereby before proceeding against Guarantor, (ii) agrees
that any payments required to be made by Guarantor hereunder shall become due on
written demand in accordance with the terms of Paragraph 2 hereof and without
presentment to Borrower, demand for payment or protest, or notice of non-payment
or protest, and (iii) except as hereinafter provided, expressly waives and
relinquishes all rights and remedies accorded by applicable law to guarantors.
Without limiting the generality of the foregoing, Guarantor hereby waives all
rights (x) to participate in any claim or remedy Lender may now or hereafter
have against Borrower or in any collateral which Lender now has or hereafter may
acquire for the obligations guaranteed hereby and (y) except as provided below,
to contribution, indemnification, set-off, exoneration or reimbursement, whether
from Borrower, any Guarantor, or any other person now or hereafter primarily or
secondarily liable for any of Borrower’s obligations to Lender, and whether
arising by contract or operation of law or otherwise by reason of Guarantor’s
execution, delivery or performance of this Guaranty. Guarantor does not waive
and hereby retains all rights of subrogation, contribution, indemnification,
set-off or reimbursement against Borrower or any other Guarantor that Guarantor
may have (the “Undersigned’s Rights”); provided however that (i) this Guaranty
shall neither be contingent upon the existence of the Undersigned’s Rights nor
subject to any claims or defenses whatsoever which may be asserted in connection
with the enforcement or attempted enforcement of the Undersigned’s Rights
including, without limitation, any claim that the Undersigned’s Rights were
abrogated by any of Lender’ acts, and (ii) until the Loan shall have been paid
in full, Guarantor hereby postpones and subordinates (A) the exercise of any and
all of the Undersigned’s Rights to Lender’s rights against Guarantor under this
Guaranty or against Borrower under any of the Loan Documents, and (B) any of the
Undersigned’s Rights to any collateral securing the Loan.


8.             Reinstatement. This Guaranty shall continue to be effective, or
be reinstated automatically, as the case may be, if at any time payment, in
whole or in part, of any of the obligations guaranteed hereby is rescinded or
otherwise must be restored or returned by Lender (whether as a preference,
fraudulent conveyance or otherwise) upon or in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower, Guarantor or
any other person, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower,
Guarantor or any other person or for a substantial part of Borrower’s,
Guarantor’s or any of such other person’s property, as the case may be, or
otherwise, all as though such payment had not been made. Guarantor further
agrees that in the event any such payment is rescinded or must be restored or
returned, all costs and reasonable expenses (including, without limitation,
reasonable legal fees and expenses) incurred by or on behalf of Lender in
defending or enforcing such continuance or reinstatement, as the case may be,
shall constitute costs of enforcement, the payment of which is guaranteed by
Guarantor pursuant to Paragraph 2 above and covered by Guarantor’s indemnity
pursuant to Paragraph 7 above.


 
5

--------------------------------------------------------------------------------

 


9.              Litigation, Compliance with Judgments. Each Guarantor represents
and warrants with respect to itself that there are no actions, suits or
proceedings pending or threatened against or affecting such Guarantor, at law,
in equity or before or by any governmental authorities which would have a
material effect on such Guarantor’s ability to perform his obligations
hereunder; to the best of such Guarantor’s knowledge, such Guarantor is not in
default with respect to any order, writ, injunction, decree or demand of any
court or governmental authorities.


10.            Authorization and Enforceability; No Conflicts. This Guaranty is
a legal, valid and binding instrument, enforceable against Guarantor in
accordance with its terms. Each Guarantor represents and warrants with respect
to itself that the consummation of the transactions contemplated hereby and the
performance of this Guaranty and the other Loan Documents to which such
Guarantor is a party have not resulted and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement, corporate charter, by-laws, partnership agreement or other
instrument to which such Guarantor is a party or by which such Guarantor may be
bound or affected.


11.            Compliance with Laws. Each Guarantor represents and warrants with
respect to itself that, to its actual knowledge, such Guarantor is in compliance
with, and the transactions contemplated by the Loan Documents and this Guaranty
do not and will not violate any provision of, or require any filing,
registration, consent or approval under, any federal, state or local law, rule,
regulation, ordinance, order, writ, judgment, injunction, decree, determination
or award (hereinafter, “Laws”) presently in effect having applicability to such
Guarantor, and agrees that such Guarantor will comply promptly with all Laws now
or hereafter in effect having applicability to such Guarantor.


12.            Accuracy of Information; Full Disclosure. Each Guarantor
represents and warrants with respect to itself that neither this Guaranty nor
any documents, financial statements, reports, notices, schedules, certificates,
statements or other writings furnished by or on behalf of such Guarantor to
Lender in connection with the negotiation of the Loan Documents or the
consummation of the transactions contemplated thereby, or required herein or by
the other Loan Documents to be furnished by or on behalf of such Guarantor,
contains any untrue or misleading statement of a material fact; there is no fact
which such Guarantor has not disclosed to Lender in writing which materially
affects adversely any of the property covered by the Mortgage or the business
affairs or financial condition of such Guarantor, or the ability of such
Guarantor to perform this Guaranty and the other Loan Documents to which such
Guarantor is a party.


13.            Intentionally Omitted.


14.            Non-Waiver Remedies Cumulative. No failure or delay on Lender’s
part in exercising any right, power or privilege under any of the Loan
Documents, this Guaranty or any other document made to or with Lender in
connection with the Loan shall operate as a waiver of any such privilege, power
or right or shall be deemed to constitute Lender’s acquiescence in any default
by Borrower or Guarantor under any of said documents. A waiver by Lender of any
right or remedy under any of the Loan Documents, this Guaranty or any other
document made to or with Lender in connection with the Loan on any one occasion
shall not be construed as a bar to any right or remedy which Lender otherwise
would have on any future occasion. The rights and remedies provided in said
documents are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.


 
6

--------------------------------------------------------------------------------

 


15.            Transfers of Interests in Loan. Guarantor acknowledges that
Lender, at Lender’s sole discretion, may sell, assign or transfer interests in
the Loan, this Guaranty and the other Loan Documents to one or more
participants, purchasers and/or assignees (collectively, “Participants”) and
agrees in connection therewith, all Loan Documents and other documentation,
financial statements, appraisals and other data, or copies thereof, relevant to
Borrower, Guarantor, the Premises or the Improvements, may be provided to and
retained by any such participant, purchaser or assignee or prospective
participant, purchaser or assignee. Guarantor agrees that Lender shall have no
obligation to give Guarantor written notice of any sale, assignment or transfer
of any interest or participation in the Loan or any part thereof.
Notwithstanding anything to the contrary herein, Lender acknowledges and agrees
that in the event that it sells, assigns or transfers all or any part of
Lender’s interest in this Loan that any such sale, assignment or transfer shall
be expressly subject to Borrower’s right of offset to the extent permitted by
the Note, whether or not the purchaser, assignee or transferee of the interest
in the Loan is thereafter affiliated with or controlled by Lender.


16.            Separate Indemnity. Guarantor acknowledges and agrees that
Lender’s rights (and Guarantor’s obligations) under this Guaranty shall be in
addition to all of Lender’s rights (and all of Guarantor’s obligations) under
any indemnity agreement executed and delivered to Lender by Borrower and/or
Guarantor in connection with the Loan, and payments by Guarantor under this
Guaranty shall not reduce any of Guarantor’s obligations and liabilities under
any such indemnity agreement.


17.            Severability. Any provision of this Guaranty, or the application
thereof to any person or circumstance, which, for any reason, in whole or in
part, is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guaranty
(or the remaining portions of such provision) or the application thereof to any
other person or circumstance, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision (or
portion thereof) or the application thereof to any person or circumstance in any
other jurisdiction.


18.            Entire Agreement; Amendments. This Guaranty contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements or statements relating to such
subject matter, and none of the terms and provisions hereof may be waived,
amended or terminated except by a written instrument signed by the Person
against whom enforcement of the waiver, amendment or termination is sought.


19.            Successors and Assigns. This Guaranty shall be binding upon and
shall inure to the benefit of Lender and Guarantor and their respective heirs,
personal representatives, successors and assigns. This Guaranty may be assigned
by Lender with respect to all or any portion of the obligations guaranteed
hereby, and when so assigned Guarantor shall be liable under this Guaranty to
the assignee(s) of the portion(s) of the obligations guaranteed hereby so
assigned without in any manner affecting the liability of Guarantor hereunder to
Lender with respect to any portion of the obligations guaranteed hereby retained
by Lender.


 
7

--------------------------------------------------------------------------------

 


20.            WAIVER OF TRIAL BY JURY. GUARANTOR, AND BY ITS ACCEPTANCE HEREOF,
LENDER, EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY
SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR
AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.


21.            ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT. GUARANTOR HEREBY
EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY OR ON BEHALF OF LENDER ON THIS GUARANTY, ANY AND EVERY
RIGHT GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY
COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE
SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.


22.            Governing Law; Submission To Jurisdiction. This Guaranty and the
rights and obligations of the parties hereunder shall in all respects be
governed by, and construed and enforced in accordance with, the laws of the
State of New York (without giving effect to New York’s principles of conflicts
of law). Guarantor hereby irrevocably submits to the exclusive jurisdiction of
any New York State or Federal court sitting in the County of Suffolk over any
suit, action or proceeding arising out of or relating to this Guaranty, and
Guarantor hereby agrees and consents that, in addition to any methods of service
of process provided for under applicable law, all service of process in any such
suit, action or proceeding in any New York State or Federal court sitting in the
County of Suffolk may be made by certified or registered mail, return receipt
requested, directed to the Guarantor at the address indicated below, and service
so made shall be complete five (5) days after the same shall have been so
mailed.


23.            Paragraph Headings. Any paragraph headings and captions in this
Guaranty are for convenience only and shall not affect the interpretation or
construction hereof.


 
8

--------------------------------------------------------------------------------

 


24.            Liability Unaffected by Release. Any other Person liable upon or
in respect of any obligation hereby guaranteed, may be released without
affecting the liability of Guarantor hereunder.


25.            Joint and Several Obligations. If more than one Person comprises
Guarantor, then each such Person’s obligations and liability under this Guaranty
shall be joint and several.


26.            Notices. Notices shall be given in the manner provided in the
Mortgage and with respect to Guarantor at the address set forth below, with a
copy of any such Notice to be given to: Lazer, Aptheker, Rosella & Yedid, P.C.
225, Old County Road, Melville, New York 11747, Attention: Matthew C. Lamstein,
Esq.


27.            Principles of Construction. All references to sections,
paragraphs, schedules and exhibits are to sections, schedules and exhibits in or
to this Guaranty unless otherwise specified. Unless otherwise specified, the
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Guaranty shall refer to this Guaranty as a whole and not to any
particular provision of this Guaranty. The recitals to this Guaranty shall be
deemed a part hereof and all exhibits and schedules attached hereto, if any, are
incorporated herein by reference for all purposes. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined and “including” means
including without limitation. Whenever the context requires, each gender shall
include all other genders.


28.            Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement.


[NO FURTHER TEXT ON THIS PAGE]


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized official as of the date first above stated.



  /s/ Gregg Rechler    
GREGG RECHLER
         
Address of Guarantor:
          8T South Service Rd           Plainview NY 11803                 /s/
Mitchell Rechler    
MITCHELL RECHLER
         
Address of Guarantor:
          8T South Service Rd           Plainview NY 11803                 /s/
Donald Rechler    
DONALD RECHLER
         
Address of Guarantor:
          8T South Service Rd           Plainview NY 11803        



 
 

--------------------------------------------------------------------------------

 


STATE OF NEW YORK
)

: ss.:
COUNTY OF
)



On the 12th day of March in the year 2012, before me, the undersigned,
personally appeared GREGG RECHLER, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.



  /s/ Matthew C. Lamstein    
Notary Public
          MATTHEW C. LAMSTEIN     Notary Public, State of New York     No.
02LA6130967     Qualified in Nassau County     Commission Expires July 25, 2013
 



STATE OF NEW YORK
)

: ss.:
COUNTY OF
)



On the 12th day of March in the year 2012, before me, the undersigned,
personally appeared MITCHELL RECHLER, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 

  /s/ Matthew C. Lamstein    
Notary Public
          MATTHEW C. LAMSTEIN     Notary Public, State of New York     No.
02LA6130967     Qualified in Nassau County     Commission Expires July 25, 2013
 

 
STATE OF NEW YORK
)

: ss.:
COUNTY OF
)



On the 12th day of March in the year 2012, before me, the undersigned,
personally appeared DONALD RECHLER, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 

  /s/ Matthew C. Lamstein    
Notary Public
          MATTHEW C. LAMSTEIN     Notary Public, State of New York     No.
02LA6130967     Qualified in Nassau County     Commission Expires July 25, 2013
 

 
 

--------------------------------------------------------------------------------